02/22/2022


                                          DA 21-0294
                                                                                            Case Number: DA 21-0294

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2022 MT 40N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

BOYD VAN FLEET,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Fifth Judicial District,
                       In and For the County of Madison, Cause No. DC-29-2017-13
                       Honorable Luke Berger, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Christopher J. King, Attorney at law, Worland, Wyoming

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Roy Brown, Assistant
                       Attorney General, Helena, Montana

                       Chris Christensen, Madison County Attorney, Virginia City, Montana


                                                   Submitted on Briefs: January 26, 2022

                                                              Decided: February 22, 2022


Filed:

                                 c ir-641.—if
                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Appellant Boyd Van Fleet (Van Fleet) was charged with felony theft of a horse

named “Magic,” Count I; felony theft of a hot tub, Count II; felony removal of livestock

from the State without inspection, Count III; felony theft of livestock and business records,

Count IV; illegal branding of Magic, Count V; and misdemeanor theft of a firearm, Count

VI. The State and Van Fleet entered into a plea agreement and Van Fleet was subsequently

sentenced by the District Court. Van Fleet appeals, arguing that the court did not accept

his plea agreement and that the court should have expressly rejected the agreement and

advised Van Fleet he could withdraw his plea.

¶3     Van Fleet was the ranch manager of Birch Creek Ranch. On May 5, 2007, Van Fleet

purchased Magic in Wyoming for Jim Guyette (Guyette), who owns and operates Birch

Creek Ranch. Guyette paid Van Fleet with a check. On May 31, 2016, Van Fleet was

terminated as a ranch manager and he moved out of the ranch on June 20, 2016. Thereafter,

Guyette noticed that Magic was missing and Guyette contacted police. Through social

media, Magic was eventually located and suspected to be on Van Fleet’s property. Police

executed a search warrant on Van Fleet’s property and found a horse matching Magic’s



                                             2
description. Magic had a brand which was inconsistent with livestock records which

marked Magic as a “no brand” on his brand certificate.

¶4     The parties orally reached a plea agreement, but the plea agreement was never

reduced to writing. At the change of plea hearing, the terms of the agreement were

provided to the court and the court confirmed that the plea agreement was an “open” plea,

explaining to Van Fleet that the plea agreement was nonbinding on the court, that the court

did not have to follow the recommendations of any party, and that Van Fleet would not

have the opportunity to withdraw his plea. Van Fleet agreed to enter a no contest plea to

Count I, theft of Magic, in return for the State’s dismissal of all remaining counts.

Additional terms of the plea agreement provided Van Fleet would return Magic to Guyette

and execute a bill of sale establishing that Magic was transferred to Guyette; Guyette would

pay Van Fleet $7,500 for a cattle shipment unrelated to the theft of Magic; and Guyette and

Van Fleet agreed that they would not pursue any claims, both civil and criminal, against

each other.

¶5     The District Court confirmed that Van Fleet was satisfied with his counsel’s

representation, that he understood the terms of the plea agreement, that he was entering the

no contest plea freely and voluntarily, and that he was not under the influence of any

substances. The District Court explained the rights Van Fleet was giving up by foregoing

a jury trial and entering a plea of guilty, and Van Fleet confirmed his understanding.

Van Fleet acknowledged that his no contest plea did not limit the court’s authority to

impose any legal sentence and that the court was not bound by the recommendations of

either the State or Van Fleet. Van Fleet acknowledged that it was in his best interest to

                                             3
accept the plea. The District Court accepted Van Fleet’s no contest plea and found him

guilty of felony theft. The matter was set for sentencing.

¶6     Prior to sentencing, Van Fleet filed a motion to withdraw his no contest plea.

Van Fleet explained that he had returned Guyette’s check for $7,500 and that he feared the

State would recommend a prison sentence. The District Court addressed Van Fleet’s

motion to withdraw his no contest plea at the May 3, 2021, sentencing hearing. The court

suggested that Van Fleet wait to see what sentence was imposed before pursuing his motion

to withdraw. If Van Fleet was dissatisfied with the sentence the court imposed, the court

advised it would allow Van Fleet to renew his motion to withdraw his plea. Van Fleet and

his counsel agreed with this approach and agreed that if Van Fleet did not like the sentence

imposed, Van Fleet would renew his motion to withdraw his guilty plea.

¶7     At the sentencing hearing, the State recommended the mandatory minimum fine of

$5,000 and a ten-year sentence of incarceration, with five years suspended. Van Fleet

recommended a probationary sentence and argued that Guyette had not performed under

the plea agreement because Guyette did not send a certified check of $7,500 for the cattle.

Guyette had, in fact, sent checks on two occasions which Van Fleet rejected. The State

responded that the issue of “certified funds” was never a negotiated term of the plea

agreement, and that Van Fleet received the benefit of the plea when the State agreed to

dismiss all remaining counts. The District Court sentenced Van Fleet, imposing an

eight-year sentence to the Department of Corrections, all suspended, and imposed the

$5,000 mandatory minimum fine.



                                             4
¶8     Importantly, the District Court once again advised Van Fleet that he could renew

his motion to withdraw his no contest plea. The court gave Van Fleet until Wednesday,

May 5, 2021, to renew his motion. Van Fleet never renewed his motion to withdraw his

guilty plea and the District Court entered its judgment on May 17, 2021.

¶9      This Court generally does not address issues raised for the first time on appeal.

State v. Hatfield, 2018 MT 229, ¶ 15, 392 Mont. 509, 426 P. 3d 569. However, we may

discretionally review unpreserved claims alleging errors implicating a criminal defendant’s

fundamental rights under the common law plain error doctrine. State v. Akers, 2017 MT

311, ¶ 13, 389 Mont. 531, 408 P. 3d 142 (citing State v. Taylor, 2010 MT 94, ¶ 12, 356

Mont. 167, 231 P. 3d 79). The party requesting reversal bears the burden of convincing

this Court that the claimed error implicates a fundamental right and that such review is

necessary to prevent a manifest miscarriage of justice or that failure to review the claim

may leave unsettled the question of fundamental fairness of the proceedings or may

compromise the integrity of the judicial process. Akers, ¶ 13.

¶10    Van Fleet argues for the first time on appeal that he entered into a plea agreement

with the State pursuant to § 46-12-211(1)(a), MCA. Van Fleet argues that because he

entered a –(1)(a) plea agreement, the court should have allowed him to withdraw his plea.

In the District Court, however, Van Fleet never asserted he entered a –(1)(a) plea and

agreed with the court that it could conduct sentencing first and allow Van Fleet to renew

his motion to withdraw his plea after sentencing, if necessary. To properly preserve an

issue or argument for appeal, a party must first raise the issue or argument in the district



                                             5
court. Van Fleet did not receive an illegal sentence; thus, the only available review is

through plain error. In order to obtain plain error review, a defendant must:

       (1) show that the claimed error implicates a fundamental right and (2) firmly
       convince this Court that the failure to review the claimed error would result
       in a manifest miscarriage of justice, leave unsettled the question of the
       fundamental fairness of the trial or proceedings, or compromise the integrity
       of the judicial process.

State v. Norman, 2010 MT 253, ¶ 17, 358 Mont. 252, 244 P.3d 737 (internal quotations

omitted). Van Fleet fails to establish any of the factors warranting the exercise of plain

error review. Van Fleet has waived and abandoned any challenge to his alleged right to

withdraw his no contest plea by failing to renew his motion and challenge to the plea

agreement when given the opportunity to do so by the District Court.

¶11    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶12    Affirmed.


                                                 /S/ LAURIE McKINNON


We concur:

/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ INGRID GUSTAFSON
/S/ JIM RICE




                                             6